Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant's submission filed on 02/09/2021 has been entered. Currently claims 1-3, 5-6, and 8-12 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 9-12 are rejected under 35 U.S.C.103 as being obvious over Banerjee et al. (US Publication Number 2013/0101848 A1), hereafter, referred to as “Banerjee”, in view of Blecha (US Patent Number 3,734,994), hereafter, referred to as “Blecha”.

Regarding claim 1, Banerjee teaches a thermochromic coating (meets claimed film), where the coated film comprises of the doped vanadium dioxide nanoparticles (equivalent to nanowires) (para. [0010]). The coating can be formed from only nanoparticles or a composition comprising nanoparticles. The coating can be a continuous film comprising the nanoparticles. Banerjee teaches that the coating exhibits thermochromic behavior, electrochromic behavior, or mechanochromic behavior based on the metal-insulator transition of the nanoparticles. Banerjee teaches that the film can be used in a variety of applications (e.g., in window applications). For example, the coating can be disposed on the inner surface of the outer pane of a dual pane window. Banerjee further teaches that the film comprising the doped vanadium oxide nanoparticles are thermos-responsive and photo-responsive (para. [0011]).

Banerjee also teaches that the nanoparticles can be present in a variety of physical forms. For example, the nanoparticles can be present as a free-standing powder or as a bulk material comprising the nanoparticles. For example, the nanoparticles can be present as a dispersion of nanowires (para. [0060]) embedded within a polymeric matrix, a dispersion of nanowires within a solution, a sintered compact, a spray-coated thin film, a spin-coated or dip-coated thin film (para. [0063]). Banerjee teaches to dispose the nanoparticles (plurality of xV2O5 nanowires, where upon application of voltage to a pressed pellets of nanowires, a pronounced and entirely reversible hysteretic transition to a metallic regime is observed (Fig. 30) (para. [0207]).  Further to that, Banerjee teaches in Fig. 30b, a characteristic of a strongly correlated material, which is suggestive of charge reordering induced metal ->insulator transition (para. [0208]). Therefore, the implication of orientation of the nanowires due to heating and application of electric field is an inherent effect of the process as taught by Banerjee. Additionally, Banerjee also teaches to use the film in window application (para. [0086]).

But Banerjee fails to explicitly teach that the film is produced with an extrusion process with a polymer.  However, Blecha teaches in Fig. 1 a method of forming a web of thermoplastic polymer film (i.e. polyethylene terephthalate film) by using a melt extrusion process (column 2, lines 35-38). Blecha also teaches the deposited film has application in glare control of windows 

Regarding claim 2, Blecha teaches a method of forming a web of thermoplastic polymer film (i.e. polyethylene terephthalate film) by using a melt extrusion process (column 2, lines 35-38) on a drum to form the initial rough film. Blecha further teaches in Fig. 1 the drawing of the rough film along a plurality or rollers (roller systems of element 21, 22, 30, 40, 50, 60 and 61) along the length to form the finished film.

Regarding claim 9, Banerjee teaches in one embodiment (example 7) heating the mixture and performing the reaction at 250 °C (first temperature) and then cooling to room temperature (second temperature). Banerjee also teaches that the process results in specific phase of desired nanowire crystals (para. [0216]).  

Regarding claim 10, Banerjee teaches the formation of the finished film comprises of forming a suspension by teaching that the nanoparticles can be present in a variety of physical forms, for example, the nanoparticles can be present as a free-standing powder or as a bulk material comprising the nanoparticles, or the nanoparticles can be present as a dispersion of nanowires (para. [0060]) embedded within a polymeric matrix, a dispersion of nanowires within a solution (equivalent to suspension), or a sintered compact, or a spray-coated thin film, or a spin-coated or dip-coated thin film (para. [0063]). 

Regarding claims 11-12, Banerjee teaches the use of surface functionalization agent or a surfactant that disperses the plurality of vanadium dioxide in the polymer by teaching in an embodiment that the method comprises the hydrothermal reaction of a reaction mixture comprising a vanadium oxide precursor, a dopant source, a reducing agent (equivalent to functionalization agent), optionally, a structure-directing agent (e.g., a surfactant), and a solvent (para. [0070]).

Claims 3, 5-6, and 8 are rejected under 35 U.S.C.103 as being obvious over Banerjee et al. (US Publication Number 2013/0101848 A1), in view of Blecha (US Patent Number 3,734,994), in view of Bailey et al. (US Patent Number 2,246,087), hereafter, referred to as “Bailey”.

Regarding claim 3, 5-6, and 8, Banerjee and Blecha together teach a thermos-chromic polymeric film, where the film comprises of the vanadium dioxide nanoparticles (equivalent to tension in the desired direction), so that the polarizing particles are oriented substantially parallel to one another in the drawing direction. Bailey also teaches to subject the film to tension (page 2, first column, lines 1-8). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Bailey and use a known technique to improve a product in the same way by aligning the dispersed nano-particles so that they are oriented in the same direction to provide (exploit) a specific property associated with the nanoparticles (thermos-chromic property of the nanowires) by applying tension.  Since the references deal with films associated with windows that is laminated on glass or the suitable substrates, one would have reasonable expectation of success from the combination. It would also have been obvious to any ordinary artisan that orienting the nanowires in the width direction by applying tension along the width direction, is one of the two main possibilities that an ordinary artisan would undertake based on the tool and desired film dimension configuration.


Responses to Arguments

Applicant’s argument filed on 3/10/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to independent claim 1 has been considered.  Applicant argues that the inclusion of the limitation of "heating the plurality of vanadium dioxide nanowires above a non-conducting to conductor phase transition temperature of the vanadium dioxide", and "applying an electric field to orient each of the plurality of vanadium dioxide nanowires while above the phase transition temperature”, makes the invention unique and distinguishable from the prior arts of record. However, the examiner respectfully disagrees, and put forward detailed explanation in the rejection section of this Office action. The examiner wants to point out that Banerjee (US Publication Number 2013/0101848 A1) teaches to heat the vanadium dioxide nanowires (para. [0085]) to a thermally induced phase transition (para. [0207]) (equivalent to a phase transition temperature), so that the coating can have transition behavior induced by heating the film, and by application of voltage to pressed pellets of nanowires (para. [0207]) (equivalent to applying an electric field), to form a strongly correlated material, which is suggestive of charge reordering (para. [0208]) (equivalent to orienting each of the plurality of vanadium dioxide nanowires), so that desired property is achieved and maintained (para. [0085]). Therefore, the implication of orientation of the nanowires due to heating and application of electric field is an inherent effect of the process as taught by Banerjee. Therefore, the examiner maintains that based on the teaching of Banerjee (US 

Because the rejections are being maintained on the independent claim, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.

Conclusion 
                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M. M. A./
Examiner, Art Unit 1742

/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742